Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We herebyconsent to the incorporation by reference in the Prospectus constituting a part ofthis Registration Statement on Form S-8 pertaining to the NovaBay Pharmaceuticals, Inc. 2017 Omnibus Incentive Plan of our report dated March 23, 2017, relating to the consolidated financial statements of NovaBay Pharmaceuticals, Inc.appearingin the Company’sAnnual Report on Form 10-K for the year ended December31, 2016. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ OUM & Co. LLP San Francisco, California June 2, 2017
